Citation Nr: 0100293	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  94-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder 
secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to April 
1948.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision, in which 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), in pertinent part, denied the veteran's 
claim of entitlement to service connection for a right knee 
disorder secondary to a service-connected left knee disorder.  
In support of his claim, the veteran testified before 
Veterans Law Judges and a Hearing Officer at hearings held at 
the RO and in the District of Columbia in August 1996, June 
1998, and June 2000.  In November 1996, the Board remanded 
this claim to the RO for additional development.

The Board notes that, during the hearings held in June 1998 
and June 2000, the veteran raised claims to reopen his 
previously denied claims of entitlement to service connection 
for left hip and back disorders.  These issues are therefore 
referred to the RO for appropriate action.


REMAND

The issue before the Board is whether the veteran is entitled 
to service connection for a right knee disorder secondary to 
a service-connected left knee disorder.  The RO granted the 
veteran service connection for a left knee disorder in May 
1968 based on service medical records disclosing that the 
veteran twice injured his left knee in service.  According to 
the veteran, during the 10 years following his discharge from 
service, he continued to experience left knee pain that he 
was able to minimize by overusing his right knee.  Allegedly, 
his actions in this regard required him to alter his gait, 
which caused him to develop right knee pain and worsened his 
right knee genu varus deformity.  The veteran claims that his 
right knee disorder was aggravated in March 1992, after he 
underwent a total left knee replacement that resulted in a 
leg length discrepancy.  Additional development by the RO is 
necessary before the Board can decide the merits of the 
veteran's claim.

Medical evidence of record confirms that the veteran 
underwent a left medial meniscectomy in 1970, a left knee 
arthroscopic arthroplasty in 1987, a right knee arthroscopic 
arthroplasty in 1989, a left total knee replacement in March 
1992, and a right total knee replacement in May 1992.  This 
evidence also confirms that, during the 1980s, the veteran 
was diagnosed with severe osteoarthritis and a genu varus 
deformity, and was shown to have increased bowing, of both 
knees.  

The veteran does not contend that his service-connected left 
knee disorder caused his right knee disorder.  Rather, he 
contends that it was partially responsible for aggravating 
his right knee disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The medical evidence of record suggests, 
but does not definitely establish, that this is the case.  In 
December 1987, Anthony E. Melonakos, M.D., opined that the 
veteran's osteoarthritic condition was probably due to his 
overall alignment, but "it makes some common sense that the 
right knee has degenerated severely over the years partially 
based on the pathology present within [the veteran's] left 
knee."  In addition, three VA physicians who either examined 
the veteran or reviewed his claims file in March 1993, March 
1997 and September 1998, ruled out such a relationship, but 
acknowleged that, if the veteran truly had a leg length 
discrepancy or gait abnormality, as alleged, his service-
connected left knee disorder could have played a partial role 
in the worsening of his right knee disorder.  Finally, in 
June 1998, Gerard Engh, M.D., a private physician, submitted 
a statement indicating that if one has a knee deformity or a 
leg length inequality that significantly alters his or her 
gait pattern and places stress on the opposite knee, 
arthritis in the knee or loading of the joint with arthritis, 
could aggravate or impact the opposite knee.  His statement 
also reflects that a medial meniscus removal might aggravate 
or impact the loading of the contra-lateral joint, and that a 
total knee replacement might aggravate or impact the loading 
and gait of the joint if there is a deformity or leg length 
inequality.  The veteran's son testified on the veteran's 
behalf at his personal hearing essentially asserting that the 
veteran's service connected left knee contributed to his 
right knee disorder.  The veteran's son reported that he was 
a biomedical engineer.  

According to the above medical opinions, the key issue in 
determining whether a relationship exists between the 
veteran's left and right knee disorders is whether the 
veteran had a deformity, abnormal gait and/or leg length 
discrepancy prior to his May 1992 total right knee 
replacement.  In this regard, the Board notes that there are 
possibly pertinent medical records that have not been secured 
and associated with the veteran's claims file, which might 
shed light on this issue.  Certainly, the available medical 
evidence of record confirms the existence of a deformity.  In 
August 1970, during a hospitalization for a left medial 
meniscectomy, the veteran was noted to have a slight varus 
deformity of the left knee.  By the 1980s, he was noted to 
have a genu varus deformity of both knees, greater on the 
right.  The available medical evidence does not, however, 
confirm the veteran's assertion of an abnormal gait and leg 
length discrepancy.  

In light of the foregoing, the Board must remand this claim 
to the RO for the purpose of securing and associating with 
the veteran's claims file all outstanding medical records 
that might be pertinent to the veteran's claim.  These 
records include: (1) treatment records from a VA hospital, 
where the veteran visited following the RO's May 1968 grant 
of service connection for a left knee disorder (see page 8 of 
the August 27, 1996 hearing transcript); (2) treatment 
records from the University of Michigan Arthritic Clinic (see 
page 8 of the August 27, 1996 hearing transcript); (3) 
treatment records from Albert A. Balletti, D.O., in 
Anchorville, Michigan, who diagnosed the veteran with right 
knee myotenivitis in March 1974 (see 1974 medical records 
from Ford Motor Company); (4) all outpatient treatment 
records from VA Medical Centers dated from 1984 (see pages 9-
11 of the August 27, 1996 hearing transcript); (5) all 
medical records pertaining to the veteran's 1989 right knee 
arthroscopic arthroplasty and post-operative recovery period 
(see 1989 medical records from Ford Motor Company); and (6) 
all medical records, including x-ray reports and post-
operative physical therapy notes, pertaining to the veteran's 
knee replacements.  

Despite the fact that the veteran has undergone multiple knee 
surgeries since 1970, there is very little medical evidence 
of record relating to his knee disorders.  Most likely, 
additional information will be needed to secure records of 
the veteran's knee treatment throughout the years.  
Accordingly, the RO should contact the veteran and request 
that he provide such information.  In so doing, the RO should 
explain to the veteran that such information, particularly if 
it was recorded prior to the May 1992 right knee replacement, 
is necessary to verify his allegations of an abnormal gait 
and left leg discrepancy.  The RO should also request the 
veteran to provide copies of the multiple photographs and x-
ray reports to which he referred during his three hearings.  
As the record stands, it does not appear that all of the 
identified photographs and x-rays are presently associated 
with the claims file. 

Once the RO has obtained the additional information noted, it 
should transfer the veteran's claims file to an appropriate 
specialist, who has not yet reviewed the veteran's claim, for 
a definitive opinion as to the etiology of the veteran's 
right knee disorder.  The specialist should be requested to 
undertake a comprehensive review of the claims file, 
including all VA and private outpatient treatment records and 
hospitalization reports, VA examination reports, VA and 
private medical opinions, medical literature, photographs, 
geometric and biomechanical force considerations drafted by 
the veteran's son, and the written statements and testimony 
of the veteran, his son and his representative, before 
offering an opinion in this case.  If the RO determines that 
it is more appropriate to afford the veteran a VA examination 
of his knees, the RO should undertake such development 
instead of that which the Board is suggesting.  In either 
case, the purpose of developing the claim is the same: to 
determine whether it is as least as likely as not that the 
veteran's service-connected left knee disorder aggravated, at 
least in part, his right knee disorder.

Accordingly, this claim is remanded to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him as an outpatient or 
inpatient for his left and right knee 
disorders since his separation from 
service.  The RO should also ask him to 
submit any photographs and x-rays reports 
he wishes to have considered in 
connection with his claim.

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all records of the veteran's 
VA and private knee treatment, as 
discussed above on page 4, including 
those from the University of Michigan 
Arthritic Clinic and the office of Dr. 
Balletti, in Anchorville, Michigan.

3.  Thereafter, the RO should transfer 
the veteran's claims file to an 
appropriate specialist who has not yet 
reviewed the veteran's claim (or if the 
RO deems appropriate, afford the veteran 
a VA orthopedic examination) for an 
opinion as to whether it is as least as 
likely as not that the veteran's service-
connected left knee disorder aggravated, 
at least in part, his right knee 
disorder.  In either case, prior to 
offering an opinion, the examiner should 
review a copy of this Remand and the 
veteran's claims file in its entirety, 
including all VA and private outpatient 
treatment records and hospitalization 
reports, VA examination reports, VA and 
private medical opinions, medical 
literature, photographs, geometric and 
biomechanical force considerations 
drafted by the veteran's son, and the 
written statements and testimony of the 
veteran, his son and his representative.  
Thereafter, he should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
left knee disorder aggravated, even 
partially, his right knee disorder.  The 
examiner should attempt to reconcile the 
multiple medical opinions of record.  The 
examiner should include detailed 
rationale, pointing to evidence in the 
record for all opinions expressed.

4.  The RO should review the examination 
report or opinion to determine whether it 
complies with the previous instruction.  
If the report or opinion is inadequate, 
it should be returned to the examiner for 
completion.

5.  Once all development has been 
completed, the RO should undertake any 
further action it believes is necessary 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000.  Thereafter, it 
should readjudicate the veteran's claim, 
considering Allen v. Brown, 7 Vet. App. 
at 448.  If the RO denies the benefit 
sought, it should furnish the veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.  

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  By 
remanding the veteran's right knee claim, the Board does not 
intimate any opinion, favorable or unfavorable, as to the 
claim's merits.  The veteran is free to submit additional 
evidence and argument in support of his right knee claim, see 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999), and to 
perfect his appeal of the denial of his left hip and back 
claims; however, he is not obligated to act unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



